United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Coleman, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-492
Issued: June 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2012 appellant filed a timely appeal from an October 1, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her claim for
a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has established permanent impairment due to her workrelated injuries.
FACTUAL HISTORY
On June 24, 2008 appellant, then a 47-year-old correctional officer, filed a traumatic
injury claim. On June 17, 2008 while escorting a trash truck, she had to climb up a cement
platform, which had no ladder or steps available, to remove padlocks from top of dumpster and
then jumped down from the platform. Appellant claimed injury to her right ankle and knee, back
1

5 U.S.C. § 8101 et seq.

and neck. OWCP accepted the conditions of cervical strain, lumbar strain, right knee
strain/sprain and right foot strain/sprain, displacement of cervical intervertebral disc without
myelopathy, spinal stenosis in cervical region and tear of medial meniscus of right knee.
Appellant received compensation for disability including an October 12, 2009 anterior cervical
discectomy and interbody fusion at levels C4-7. She underwent a partial right lateral
meniscectomy on February 9, 2010. Appellant stopped work on May 10, 2009 and did not
return.
On November 5, 2010 appellant requested a schedule award. By decision dated
December 21, 2011, OWCP granted a schedule award for two percent permanent impairment of
the right leg. The period of the award ran 5.76 weeks from September 26 to November 5, 2011.2
On February 14, 2012 appellant again requested a schedule award for her cervical and
lumbar condition. In a February 1, 2012 report, Dr. Robert L. Masson, a Board-certified
neurologist, opined that she was at maximum medical improvement for her spinal conditions.
Based on a 1996 Florida Uniform Permanent Impairment Rating Schedule, he opined that
appellant had a total spinal impairment of 28 percent.
In a March 1, 2012 letter, OWCP informed Dr. Masson that FECA does not provide for
schedule awards for permanent impairment of the spine, but that such awards could be paid for
impairment of the upper or lower extremities caused by injury to a spinal nerve. Dr. Masson was
asked to rate impairment of the extremities due to any spinal nerve injury under the appropriate
sections of the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides).
In a March 7, 2012 report, Dr. Masson stated that, when appellant was last seen on
February 1, 2012, he was unaware that she had an electromyogram (EMG), which showed mildto-moderate right carpal tunnel subsequent to her injury of falling on outstretched arms and
hands and her knee. He noted that she could have had double crush syndrome. Dr. Masson
stated that appellant complained of right upper extremity paresthesias and of her hands falling
asleep, which was characteristic of peripheral nerve entrapment. Based on a 1996 Florida
Uniform Permanent Impairment Rating Schedule, he opined that she had 15 percent impairment
or a total impairment of up to 43 percent.
In an April 23, 2012 report, an OWCP medical adviser noted that Dr. Masson’s March 7,
2012 report referenced carpal tunnel syndrome on the right side, which was not an accepted
condition.
In a May 2, 2012 report, Dr. James W. Dyer, a medical adviser, reviewed the evidence.
He found that appellant reached maximum medical improvement as of February 1, 2012.
Dr. Dyer noted that she had cervical surgery on October 12, 2009 and was given 28 percent
whole percent impairment for axial spine impairment under a 1996 Impairment Guides for
Florida. He advised, however, that no motor or sensory deficit in the upper or lower extremity
was identified by Dr. Masson and that the rating was given for spinal impairment. Dr. Dyer
recommended a second opinion examination.

2

The December 21, 2011 OWCP decision erroneously states that the schedule award was for the left leg.

2

OWCP referred appellant for a second opinion examination to Dr. Raymond D. Crosby,
an osteopath specializing in orthopedics. In a September 4, 2012 report, Dr. Crosby reviewed
the history of injury, her medical treatment and provided findings on examination. He found that
appellant was at maximum medical impairment for the cervical spine surgery and that the nerve
conduction studies (NCS) and EMGs noted some cervical degeneration of the C4-7 level disc
above her previous fusion. Dr. Crosby noted that the diagnostic studies did not reveal any
peripheral entrapment neuropathy of the left side and a mild-to-moderate carpal tunnel on the
right side. While appellant subsequently complained of peri-cervical tenderness and swelling, no
spasm or abnormal swelling was observed on examination. Under Table 17-2 of the A.M.A.,
Guides for the cervical spine, Dr. Crosby opined that she was a class 3 with a 0 modifier, giving
her a 15 percent impairment rating. He stated that, if awards were only for impairment of the
affected spinal nerve extremity, no impairment was applicable in this case. In a September 18,
2012 addendum, Dr. Crosby advised that, under the sixth edition guidelines rating for peripheral
nerve injuries, appellant had no focal peripheral nerve injury and he was assigned a zero percent
impairment.
On September 26, 2012 Dr. H.P. Hogshead, a medical adviser, stated that Dr. Crosby
correctly applied the sixth edition guidelines for rating peripheral nerve injuries. He stated that
the second opinion examination and report was thorough and objective. In the September 18,
2012 supplemental report, Dr. Crosby had found no evidence of impairment to the extremities
based on the peripheral nerve guidelines. Dr. Hogshead stated that he was certain that
Dr. Crosby intended to include evidence of a radiculopathy which would be the concern in this
situation.
By decision dated October 1, 2012, OWCP denied appellant’s claim for a schedule award
as the evidence was not sufficient to establish permanent impairment to a scheduled member due
to her accepted cervical and lumbar work injuries.
LEGAL PRECEDENT
FECA provides that, if there is permanent disability involving the loss or loss of use of a
member or function of the body, the claimant is entitled to a schedule award for the permanent
impairment of the scheduled member or function.3 Neither FECA nor the regulations specify the
manner in which the percentage of impairment for a schedule award shall be determined. For
consistent results and to ensure equal justice for all claimants OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants.4 For schedule awards after May 1,
2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides.5
It is the claimant’s burden to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of any employment injury.6
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 09-03 (issued March 15, 2009).

6

Tammy L. Meehan, 53 ECAB 229 (2001).

3

OWCP’s procedures provide that, to support a schedule award, the file must contain competent
medical evidence which shows that the impairment has reached a permanent and fixed state and
indicates the date on which this occurred (date of maximum medical improvement), describes the
impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A., Guides.7
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.9
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter Rating Spinal Nerve Extremity Impairment using the sixth edition (July/August 2009)
is to be applied.10
ANALYSIS
OWCP accepted that on June 17, 2008 appellant sustained a cervical strain, lumbar strain,
right knee strain/sprain and right foot strain/sprain, displacement of cervical intervertebral disc
without myelopathy, cervical spinal stenosis and a tear of the medial meniscus of the right knee.
It authorized an anterior cervical discectomy and interbody fusion at levels C4-7 and a partial
right lateral meniscectomy. Appellant received a schedule award on December 21, 2011 for a
two percent permanent impairment of the right lower extremity.
On February 14, 2012 appellant filed a claim for a schedule award and submitted the
reports of Dr. Masson.
In his February 14 and March 7, 2012 reports, Dr. Masson found that appellant had a
spinal impairment of 43 percent under the 1996 Florida Uniform Permanent Rating Schedule.
This consisted of 28 percent impairment for her spinal conditions and 15 percent impairment for
a right carpal tunnel condition. The Board notes that a schedule award is not payable under
FECA for injury to the back or spine.11 Further, an impairment rating based on state workers’
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6(b) (August 2002).
8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part
3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included
as Exhibit 4.
11

Supra note 8 at n.10. See 5 U.S.C. § 8101(20).

4

compensation standards are not determinative as to the relevant standards of the A.M.A., Guides
and are of limited probative value. OWCP has not accepted a right carpal tunnel condition.
Appellant must establish impairment to a scheduled member caused by the accepted injury
before any impairment due to her right wrist condition can be assessed.12 She did not submit any
additional medical evidence regarding impairment to her right knee.
OWCP referred appellant to Dr. Crosby for a second opinion examination to determine
the extent of any permanent impairment due to the accepted injury. In a September 4, 2012
report, Dr. Crosby found that she was at maximum medical improvement with regard to her
cervical spine surgery. He reported that the diagnostic NCS and EMGs showed no peripheral
entrapment neuropathy on the left side and a mild-to-moderate carpal tunnel on the right side.
Dr. Crosby provided findings on examination and no evidence of peri-cervical spasm or
abnormal swelling. He referred to Table 17-2 of the A.M.A., Guides, relevant to determining
impairments of the spine, but noted that there was no impairment of the extremities related to a
spinal nerve. In his September 18, 2012 addendum, Dr. Crosby clarified that appellant had no
focal peripheral nerve injury and he would assign a zero percent impairment. On September 26,
2012 Dr. Hogshead reviewed the medical record. He stated that Dr. Crosby properly applied the
sixth edition guidelines rating for peripheral nerve injuries.
The Board finds that Dr. Crosby’s opinion is thorough and well rationalized. Dr. Crosby
reviewed appellant’s history of injury, the medical record and the statement of accepted facts.
Based on the history of injury, physical examination and review of the diagnostic testing, he
found no impairment to either upper extremity or a peripheral nerve injury. While Dr. Crosby
referred to Table 17-2 of the A.M.A., Guides and provided 15 percent impairment for the
cervical spine, OWCP’s procedures provided that The Guides Newsletter July/August 2009
regarding spinal nerve extremity impairments would be the appropriate method for determining
an upper extremity impairment.13 He found no evidence of radiculopathy and explained that
appellant’s cervical condition and surgery did not result in any peripheral nerve impairment. The
Board notes, however, that his failure to cite The Guides Newsletter does not affect the
disposition of the case as there is no probative medical evidence establishing that appellant
sustained permanent impairment of either upper extremity resulting from her accepted cervical
condition.
On appeal, appellant contends that she is entitled to a schedule award. As noted
Dr. Crosby’s cervical impairment rating is precluded under FECA as the spine is not a scheduled
member under section 8107.14 Appellant additionally argues that her treating physician’s
opinion should be given greater weight over that of Dr. Crosby. As noted, Dr. Masson’s
impairment rating is of diminished probative value as he, too, rated impairment of the spine.
There is no probative medical evidence of record establishing that appellant sustained permanent
impairment to either an upper extremity resulting from her accepted cervical or lumbar
conditions. While appellant has evidence of right carpal tunnel syndrome, which Dr. Crosby
noted on examination, this condition has not been accepted as related to her accepted injury. As
12

See generally Thomas P. Lavin, 57 ECAB 353 (2006).

13

See also G.N., supra note 10.

14

Supra note 8.

5

previously noted, she must establish impairment to a scheduled member caused by the accepted
condition before impairment can be assessed.15
Appellant may request a schedule award or an increased schedule award based on
evidence of a new exposure or medical evidence showing a progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
a schedule award for permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See generally Thomas P. Lavin, supra note 13.

6

